— Judgment insofar as it convicts defendant of criminal possession of a weapon in the fourth degree unanimously reversed and that count of indictment dismissed, and otherwise judgment affirmed. Memorandum: There was not sufficient evidence to show defendant’s possession of a knife or dangerous instrument, independent of the greater crime of robbery in the first degree. We have examined defendant’s other claims of error and find them to he without merit. Therefore, the judgment of conviction in all other respects is affirmed. (Appeal from judgment of Erie Supreme Court — murder, second degree, and other charges.) Present — Marsh, P. J., Moule, Simons, Dillon and Witmer, JJ.